Title: From Thomas Jefferson to Louis Guillaume Otto, 7 May 1786
From: Jefferson, Thomas
To: Otto, Louis Guillaume



Sir
Paris May 7. 1786.

My absence in England for some time past has prevented my acknoleging, so soon as I should have done, the receipt of your favor of January 15. In that you speak of having written me other letters, but no other has ever come to my hands. I thank you for the intelligence that contained, several articles of which never came to me thro’ any other channel.
On this side the water every thing is quiet. But the death of the King of Prussia is daily expected, and I think it very possible this event may bring on a disturbance of the peace of Europe, as the elastic spirit of the emperor will feel itself restrained by one pressure the less. This possibility excepted, Europe never had a more pacific appearance. Among the Dutch, the republican party seems to be quite triumphant. The misunderstanding between Spain and Naples cannot produce any immediate consequences, and that between France and Portugal we are told is amicably settled. It has been said that the elector of Bavaria is in an ill state of health. His death with that of the K. of Prussia would hazard the tranquillity of Europe.
I have not heard from the Chevalier de la Luzerne since my return. Count Adhemar is again in England. A change in the ministry here is more talked of and expected than at any time since my coming to this place. It is said the Baron de Breteuil will go out, that M. de Calonnes will be transferred to his place, and a Monsr. Maillan succeed him. But the public know too little and talk too much of these things to command our belief. The marriage of the Swedish Ambassador with the daughter of Mr. Necker, you have known long ago. The Cardinal de Rohan and Cagliostro remain where they did, in the Bastille; nor does their affair seem as yet to draw towards a conclusion. It has been a curious matter, in which the circumstances of intrigue and detail have busied all the tongues, the public liberty none.
I have been labouring with the ministry to get the trade between  this country and the United states put on a better footing, by admitting a free importation and sale of our produce, assuring them that we should take their manufactures to whatever extent they would enable us to pay for them. The importation of our whale oil is, by the succesful endeavors of the M. de la fayette, put on a good footing for this year. Mine, for emancipating the tobacco trade, have been less succesful. I still continue to stir however this and all the other articles. I think myself happy in the prospect of a correspondence with you, and am with sincere respect and esteem Sir your most obedient humble servt.,

Th: Jefferson

